UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): November 1, 2013 3D PIONEER SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Nevada 333-184026 27-1679428 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Casa James, Callevenus, Playa Del Sol, Estepona, Marbella, Spain 29680 (Address of principal executive offices, including zip code) 00353-894624880 (Registrant's telephone number, including area code) Mobile Gaming International Corp. Former name of registrant since the last report. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 5.02 Departure of Directors or Certain Officers; election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective November 1, 2013, 3D Pioneer Systems, Inc. (formerly known as Mobile Gaming International Corp.), a Nevada corporation (“Corporation”), the Corporation’s Chief Executive Officer, President, Chief Financial Officer, Treasurer and Director, Iris Hill, resigned from such aforementioned positions. These resignations were not the result of any disagreements with the Corporation regarding the Corporation’s operations, policies, practices or otherwise. Concurrently with Ms. Hill’s resignations, effective November 1, 2013, the board of directors of the Corporation appointed Alexandros Tsingos to serve as the Chief Executive Officer, Chief Financial Officer, President, Treasurer, Secretary and sole Director of the Corporation until his resignation or until his successor is elected and qualified. The board of directors of the Corporation have elected Alex Tsingos due to his education, background and management experience.He brings several years of experience in organizing and managing corporations and corporate development transactions. Mr.
